                                UNITED STATES DISTRICT COURT
                                                      for the
                                          EASTERN DISTRICT OF WISCONSIN

In the Matter of the Search of

A USPS Priority Mail parcel with tracking number 9505
506710519052 0886 33 addressed to "Amy Allen, 78 3rd
St, Fond du Lac, WI 54935" with a return address of
"Markus Allen, 6451 S. Marion St, Centennial, CO 80121."

                            APPLICATION & AFFIDAVIT FOR SEARCH WARRANT

        I, Matt Schmitz, a federal law enforcement officer, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

         A USPS Priority Mail parcel with tracking number 9505 5067 1051 9052 0886 33 addressed to "Amy
         Allen, 78 3rd St, Fond duLac, WI 54935" with a return address of"Markus Allen, 6451 S. Marion St,
         Centennial, CO 80121."

currently located in the Eastern District of Wisconsin there is now concealed: Please see attached affidavit, which
is hereby incorporated by reference.

         The basis for the search warrant under Fed. R. Crim. P. 41 (c) is which is (check one or more):

                  ./evidence of a crime;
                  ./contraband, fruits of a crime, or other items illegally possessed;
                  o property designed for use, intended for use, or used in committing a crime;
                  o a person to be arrested or a person who is unlawfully restrained.
         The search is related to a violation of:

                  Title 21, United States Code, Sections 841(a)(1) and 843(b).

         The application is based on these facts:

                  ./Continued on the attached sheet, which is incorporated by reference.
                  0 Delayed notice of_ days (give exact ending date if more than 30 days:                  ) is   requested
                    under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




Sworn to before me, and signed in my presence.

Date __Q_(I::::.._----e~~~~------------·~2~0!,1,1~9
City and state: Green Bay. Wisconsin




                     Case 1:19-mj-00639-JRS Filed 02/26/19 Page 1 of 5 Document 1
                                                     AFFIDAVIT

Matt Schmitz, United States Postal Inspector, being duly sworn, states the following information was developed

from his personal knowledge and from information furnished to him by other law enforcement agents and

professional contacts:

                                                     I. INTRODUCTION

1.   I have been employed by the United States Postal Inspection Service for approximately 15 years and was

     previously employed as a Police Officer with the City of Middleton (WI) and City of Janesville (WI) Police

     Departments for a total of six years. As part of my duties as a Postal Inspector, I investigate the use of the U.S.

     Mails to illegally send and receive controlled substances and drug trafficking instrumentalities.           I have

     participated in investigations which have resulted in the arrest of individuals who have received and distributed

     controlled substances using the U.S. Mail, as well as the seizure of the illegal drugs and proceeds from the sale

     of those illegal drugs. My training and experience includes identifying packages with characteristics indicative

     of criminal activity, namely, the distribution of controlled substances.



                                             II. PARCEL TO BE SEARCHED

2. This affidavit is submitted in support of an application for a search warrant for a 12.25 inch by 12.25 inch by 6

     inch U.S.P.S. Priority Mail parcel with tracking number 9505 5067 1051 9052 0886 33, mailed on February 21,

     2019, from Littleton, CO zip code 80122-9998. This parcel bears handwritten address information. It is

     addressed to "Amy Allen, 78    3rct   St, Fond duLac, WI 54935" and exhibits a return address of"Markus Allen,

     6451 S. Marion St, Centennial, CO 80121." It weighs approximately 4 pounds, 6.2 ounces and is hereinafter

     referred to as the SUBJECT PARCEL.

                                                    III. INVESTIGATION

3. On February 22, 2019, Lake Winnebago Area Metro Drug Task Force Investigator Scott Krause told me he

     received information from a confidential informant he believed to be truthful and reliable based on the

     corroborating evidence he was able to provide (hereinafter referred to asCI) that Ryan Josker of 524 Portage St,

     Fond duLac, WI 54935 was receiving marijuana via the US Mail from Colorado. Investigator Krause said CI

     made an audio recording of a conversation they had with Josker in February, 2019, in which Josker told CI he

     was receiving
               Case10 1:19-mj-00639-JRS
                      pounds of marijuana a week from02/26/19
                                              Filed   Colorado via the US
                                                                Page      Mail
                                                                        2 of 5 and had the packages
                                                                                Document     1      mailed to a
                                                          - 2-

     female in Fond duLac. Josker told the CI he pays this female $400 for each parcel she receives. Investigator

     Krause said he had reviewed this recording and told me CI made the recording unknown to and not upon the

     direction of law enforcement.



4. Based upon the information provided Investigator Krause, I queried Josker's address of 524 Portage St in Fond

     duLac, WI 54935 for a history of previous parcel deliveries to that address that originated in Colorado. I learned

     from this query that three Priority Mail parcels were mailed to this address from Colorado in December, 2108,

     and February, 2019. The most recent parcel, Priority Mail parcel with tracking number 9505 5065 6521 9043

     0580 73, was mailed to 524 Portage St in Fond duLac, WI 54935 on February 12, 2019, from Denver, CO and

     weighed approximately 10 pounds. USPS records showed that an unknown individual tracking the shipping

     progress of this parcel had also tracked the shipping progress of Priority Mail parcels with tracking numbers 9505

     5065 8326 9010 0621 27 and 9505 8067 1051 9019 0628 68. USPS records showed both ofthese parcels

     (Priority Mail parcels 9505 5065 8326 9010 0621 27 and 9505 8067 1051 9019 0628 68) were mailed from

     Colorado in January, 2019, and delivered to 78 3rd St in Fond duLac, WI. I queried USPS records for the parcel

     delivery history of78 3rd St in Fond duLac, WI 54935, and learned that since January 10, 2019, three Priority

     Mail packages mailed from Colorado were destined for delivery to this address. I saw the most recent parcel

     mailed from Colorado to 78 3rd St in Fond duLac, WI 54935 had tracking number 9505 5067 1051 9052 0886 33

     (SUBJECT PARCEL) and had not yet arrived in Fond duLac for delivery. I contacted the Fond duLac Post

     Office and directed them to contact me when they received the SUBJECT PARCEL for delivery.



5.    During the course of this investigation I provided Investigator Krause with information that 78 3rd St in Fond du

      Lac, WI 54935 may be receiving parcels associated with parcels mailed to 524 Portage St in Fond duLac, WI.

      Investigator Krause identified the resident of 78 3rd St as Amy Allen, a female he believed had previously been

      associated with controlled substance use or distribution. Based on the information I developed from USPS

      records I believe the statements made by the CI regarding Ryan Josker's suspected involvement in receiving



               Case 1:19-mj-00639-JRS Filed 02/26/19 Page 3 of 5 Document 1
                                                          - 3-

    marijuana through the US Mail to be truthful and reliable. Specifically, I believe Amy Allen of78 3rd St in Fond

    duLac is the female Josker identified to the CI as the person who is receiving marijuana packages on his behalf.



6. On February 24,2019, I received information from the Fond duLac Post Office that the SUBJECT PARCEL

   with tracking number 9505 5067 1051 9052 0886 33 had arrived for delivery to 78 3rd St in Fond duLac. I

   directed the Fond duLac Post Office to send the SUBJECT PARCEL to me at the U.S. Postal Inspection Service

   office in Oneida, WI, in the Eastern District of Wisconsin, for further investigation. On February 25, 2019, I

   received the SUBJECT PARCEL at the U.S. Postal Inspection Service office and saw it was addressed to "Amy

   Allen, 78 3rd St, Fond duLac, WI 54935" and exhibited a return address of"Markus Allen, 6451 S. Marion St,

   Centennial, CO 80121." I queried the CLEAR law enforcement search engine for information on the return

   address, "Markus Allen, 6451 S. Marion St, Centennial, CO 80121," and learned the name "Markus Allen" was

   not known to be associated with this address. Based upon my training and investigative experience I have learned

   that individuals mailing controlled substances commonly use a return address that they are not associated with in

   an attempt to avoid identification as the source of the controlled substances.


7. On February 26, 2019, I contacted Wisconsin State Trooper and K-9 Officer loan A Trofin who agreed to assist

   in presenting the SUBJECT PARCEL to a dog sniff. Trooper Trofin is a trained handler of a certified drug

   detection dog named "Cirus." Trooper Trofin explained that Cirus is trained in detecting the presence of

   marijuana, cocaine, heroin, and methamphetamine, and was last certified in detecting controlled substances in

   May of2018. Consistent with Trooper Trofin's training, experience, and direction, I placed the SUBJECT

   PARCEL in an empty metal mail transport cart on the Oneida, WI Post Office's loading dock. Trooper Trofin

   did not see where I placed SUBJECT PARCEL and the loading dock contained several other empty metal mail

   transport carts. Cirus examined the loading dock and Trooper Trofin said Cirus alerted to the odor of controlled

   substances in a box in a metal cart. I identified the box Trooper Trofin was referring to as the SUBJECT

   PARCEL. Cirus did not alert to the odor of controlled substances in any other area. Following the dog sniff!

   retained custody of the SUBJECT PARCEL and currently have it secured at the Postal Inspection Service office

   in Oneida, WI, in the Eastern District of Wisconsin.
             Case 1:19-mj-00639-JRS Filed 02/26/19 Page 4 of 5 Document 1
                                                          - 4-



8. Postal Regulation Sec. 274.31 of the United States Postal Service Administrative Support Manual states that

    no one may detain mail sealed against inspection, except under the following condition: A Postal Inspector

    acting diligently and without avoidable delay, upon reasonable suspicion, for a brief period of time, to assemble

    evidence sufficient to satisfY the probable cause requirement for a search warrant issued by a Federal Court.



9. I believe there is probable cause to believe the SUBJECT PARCEL contains controlled substances, controlled

    substance paraphernalia, and/or proceeds or payment related to the sale of controlled substances. I am seeking

    the issuance of a warrant to search this parcel, and the contents contained therein, for contraband and evidence

    of a crime, namely, possession and possession with the intent to distribute controlled substances, and use of the

    mails to commit a controlled substance felony, in violation ofTitle 21, United States Code, Sections 84l(a)(l),

    and 843(b).



~'
U.S. Postal Inspector


Subscribed and sworn to before me this~ day of February, 2019.




              Case 1:19-mj-00639-JRS Filed 02/26/19 Page 5 of 5 Document 1
